COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Michael Wayne Starnes v. The State of Texas

Appellate case number:    01-13-00280-CR

Trial court case number: 22,566-CR

Trial court:              258th District Court of Polk County, Texas

      Appellant’s counsel filed a brief concluding that the above-referenced appeal is frivolous.
See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). Counsel has not,
however, filed a motion to withdraw from representation.
        If appointed counsel believes that an appeal is frivolous, counsel must request permission
to withdraw. See id. An Anders brief must accompany a motion to withdraw, neither the brief
nor the motion may be filed on its own. See id.; In re Schulman, 252 S.W.3d 403, 406–08 (Tex.
Crim. App. 2008).
       Accordingly, we order appellant’s appointed counsel, Mike Aduddell, to file with the
Clerk of this Court within 10 days of the date of this order a motion to withdraw that complies
with Texas Rules of Appellate Procedure 6.5 and 9 if he believe that an appeal is frivolous. See
TEX. R. APP. P. 6.5, 9; Schulman, 252 S.W.3d at 410, 412.
       It is so ORDERED.


Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: October 22, 2013